Order entered March 13, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00141-CV

               IN THE INTEREST OF C.F.M. AND B.C.M., CHILDREN

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-09-02559

                                        ORDER
               Before Chief Justice Wright, Justice Evans, and Justice Brown

      Before the Court is appellant’s motion to suspend modified custody order and appellee’s

response. We DENY the motion.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE